
	
		II
		Calendar No. 341
		112th CONGRESS
		2d Session
		S. 2237
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2012
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			March 27, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide a temporary income tax credit for increased
		  payroll and extend bonus depreciation for an additional year, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Jobs and Tax Relief
			 Act.
		2.Temporary tax
			 credit for increased payroll
			(a)In
			 generalIn the case of a qualified employer who elects the
			 application of this section, there shall be allowed as a credit against the tax
			 imposed by chapter 1 of the Internal Revenue Code of 1986 for the taxable year
			 which includes December 31, 2012, an amount equal to 10 percent of the excess
			 (if any) of—
				(1)the sum of the
			 wages and compensation paid by such qualified employer for qualified services
			 during calendar year 2012, over
				(2)the sum of such
			 wages and compensation paid during calendar year 2011.
				(b)LimitationThe
			 amount of the excess taken into account under subsection (a) with respect to
			 any qualified employer shall not exceed $5,000,000.
			(c)Wages and
			 compensationFor purposes of this section—
				(1)WagesThe
			 term wages has the meaning given such term under section 3121 of
			 the Internal Revenue Code of 1986 for purposes of the tax imposed by section
			 3111(a) of such Code.
				(2)CompensationThe
			 term compensation has the meaning given such term under section
			 3231 of such Code for purposes of the portion of the tax imposed by section
			 3221(a) of such Code that corresponds to the tax imposed by section 3111(a) of
			 such Code.
				(3)Application of
			 contribution and benefit base to calendar year 2011For purposes
			 of determining wages and compensation under subsection (a)(2), the contribution
			 and benefit base as determined under section 230 of the Social Security Act
			 shall be such amount as in effect for calendar year 2012.
				(4)Special rule
			 when no wages or compensation in 2011In any case in which the
			 sum of the wages and compensation paid by a qualified employer for qualified
			 services during calendar year 2011 is zero, then the amount taken into account
			 under subsection (a)(2) shall be 80 percent of the amount taken into account
			 under subsection (a)(1).
				(5)Coordination
			 with other employment creditsThe amount of the excess taken into
			 account under subsection (a) shall be reduced by the sum of all other Federal
			 tax credits determined with respect to wages or compensation paid in calendar
			 year 2012.
				(d)Other
			 definitions
				(1)Qualified
			 employerFor purposes of this section—
					(A)In
			 generalThe term qualified employer has the meaning
			 given such term under section 3111(d)(2) of the Internal Revenue Code of 1986,
			 determined by substituting section 101 of the Higher Education Act of
			 1965 for section 101(b) of the Higher Education Act of
			 1965 in subparagraph (B) thereof.
					(B)Aggregation
			 rulesRules similar to the rules of sections 414(b), 414(c),
			 414(m), and 414(o) of such Code shall apply to determine when multiple entities
			 shall be treated as a single employer, and rules with respect to predecessor
			 and successor employers may be applied, in such manner as may be prescribed by
			 the Secretary of the Treasury or the Secretary's designee (in this section
			 referred to as the Secretary).
					(2)Qualified
			 servicesThe term qualified services means services
			 performed by an individual who is not described in section 51(i)(1) of such
			 Code (applied by substituting qualified employer for
			 taxpayer each place it appears)—
					(A)in a trade or
			 business of the qualified employer, or
					(B)in the case of a
			 qualified employer exempt from tax under section 501(a) of such Code, in
			 furtherance of the activities related to the purpose or function constituting
			 the basis of the employer's exemption under section 501 of such Code.
					(e)Application of
			 certain rulesRules similar to the rules of sections 280C(a) and
			 6501(m) of the Internal Revenue Code of 1986 shall apply with respect to the
			 credit determined under this section.
			(f)Treatment of
			 creditFor purposes of the Internal Revenue Code of 1986—
				(1)Taxable
			 employers
					(A)In
			 generalThe credit allowed under subsection (a) with respect to
			 qualified services described in subsection (d)(2)(A) for any taxable year shall
			 be added to the current year business credit under section 38(b) of such Code
			 for such taxable year and shall be treated as a credit allowed under subpart D
			 of part IV of subchapter A of chapter 1 of such Code.
					(B)Limitation on
			 carrybacksNo portion of the unused business credit under section
			 38 of such Code for any taxable year which is attributable to an increase in
			 the current year business credit by reason of subparagraph (A) may be carried
			 to a taxable year beginning before the date of the enactment of this
			 section.
					(2)Tax-exempt
			 employers
					(A)In
			 generalThe credit allowed under subsection (a) with respect to
			 qualified services described in subsection (d)(2)(B) for any taxable
			 year—
						(i)shall be treated
			 as a credit allowed under subpart C of part IV of subchapter A of chapter 1 of
			 such Code, and
						(ii)shall be added
			 to the credits described in subparagraph (A) of section 6211(b)(4) of such
			 Code.
						(B)Conforming
			 amendmentSection 1324(b)(2) of title 31, United States Code, is
			 amended by inserting or due under section 2 of the
			 Small Business Jobs and Tax Relief
			 Act after the Housing Assistance Tax Act of
			 2008.
					(g)Treatment of
			 Possessions
				(1)Payments to
			 possessions
					(A)Mirror code
			 possessionsThe Secretary shall pay to each possession of the
			 United States with a mirror code tax system amounts equal to the loss to that
			 possession by reason of the application of subsections (a) through (f). Such
			 amounts shall be determined by the Secretary based on information provided by
			 the government of the respective possession of the United States.
					(B)Other
			 possessionsThe Secretary shall pay to each possession of the
			 United States which does not have a mirror code tax system the amount estimated
			 by the Secretary as being equal to the loss to that possession that would have
			 occurred by reason of the application of subsections (a) through (f) if a
			 mirror code tax system had been in effect in such possession. The preceding
			 sentence shall not apply with respect to any possession of the United States
			 unless such possession establishes to the satisfaction of the Secretary that
			 the possession has implemented (or, at the discretion of the Secretary, will
			 implement) an income tax benefit which is substantially equivalent to the
			 income tax credit allowed under such subsections.
					(2)Coordination
			 with credit allowed against united states income taxesNo increase in the credit determined under
			 section 38(b) of the Internal Revenue Code of 1986 against United States income
			 taxes for any taxable year determined by reason of subsection (f)(1)(A) shall
			 be taken into account with respect to any person—
					(A)to whom a credit is allowed against taxes
			 imposed by the possession by reason of this section for such taxable year,
			 or
					(B)who is eligible for a payment under a plan
			 described in paragraph (1)(B) with respect to such taxable year.
					(3)Definitions and
			 special rules
					(A)Possession of
			 the united statesFor purposes of this subsection, the term
			 possession of the United States includes American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
			 and the United States Virgin Islands.
					(B)Mirror code tax
			 systemFor purposes of this subsection, the term mirror
			 code tax system means, with respect to any possession of the United
			 States, the income tax system of such possession if the income tax liability of
			 the residents of such possession under such system is determined by reference
			 to the income tax laws of the United States as if such possession were the
			 United States.
					(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, the payments under this subsection shall be treated in the same
			 manner as a refund due from credit provisions described in such section.
					(h)RegulationsThe
			 Secretary shall prescribe such regulations or guidance as are necessary to
			 carry out the provisions of this section.
			3.Extension of allowance
			 for bonus depreciation for certain business assets
			(a)Extension of 100
			 percent bonus depreciation
				(1)In
			 generalParagraph (5) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 January 1, 2012 each place it appears and inserting
			 January 1, 2013, and
					(B)by striking
			 January 1, 2013 and inserting January 1,
			 2014.
					(2)Conforming
			 amendments
					(A)The heading for
			 paragraph (5) of section 168(k) of such Code is amended by striking
			 pre-2012
			 periods and inserting pre-2013 periods.
					(B)Clause (ii) of
			 section 460(c)(6)(B) of such Code is amended by striking January 1, 2011
			 (January 1, 2012 and inserting January 1, 2013 (January 1,
			 2014.
					(3)Effective
			 dates
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by this section shall apply to property placed in service after December
			 31, 2011.
					(B)Conforming
			 amendmentThe amendment made by paragraph (2)(B) shall apply to
			 property placed in service after December 31, 2010.
					(b)Expansion of
			 election To accelerate AMT credits in lieu of bonus depreciation
				(1)In
			 generalParagraph (4) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(4)Election to
				accelerate amt credits in lieu of bonus depreciation
							(A)In
				generalIf a corporation elects to have this paragraph apply for
				any taxable year—
								(i)paragraph (1)
				shall not apply to any eligible qualified property placed in service by the
				taxpayer in such taxable year,
								(ii)the applicable
				depreciation method used under this section with respect to such property shall
				be the straight line method, and
								(iii)the limitation
				imposed by section 53(c) for such taxable year shall be increased by the bonus
				depreciation amount which is determined for such taxable year under
				subparagraph (B).
								(B)Bonus
				depreciation amountFor purposes of this paragraph—
								(i)In
				generalThe bonus depreciation amount for any taxable year is an
				amount equal to 20 percent of the excess (if any) of—
									(I)the aggregate
				amount of depreciation which would be allowed under this section for eligible
				qualified property placed in service by the taxpayer during such taxable year
				if paragraph (1) applied to all such property, over
									(II)the aggregate
				amount of depreciation which would be allowed under this section for eligible
				qualified property placed in service by the taxpayer during such taxable year
				if paragraph (1) did not apply to any such property.
									The aggregate
				amounts determined under subclauses (I) and (II) shall be determined without
				regard to any election made under subsection (b)(2)(D), (b)(3)(D), or (g)(7)
				and without regard to subparagraph (A)(ii).(ii)LimitationThe
				bonus depreciation amount for any taxable year shall not exceed the lesser
				of—
									(I)50 percent of the minimum tax credit under
				section 53(b) for the first taxable year ending after December 31, 2011,
				reduced (but not below zero) by the sum of the bonus depreciation amounts for
				all taxable years ending after such date for which an election under this
				paragraph was made which precede the taxable year for which the determination
				is made (other than amounts determined with respect to property placed in
				service by the taxpayer on or before such date), or
									(II)the minimum tax
				credit under section 53(b) for such taxable year determined by taking into
				account only the adjusted minimum tax for taxable years ending before January
				1, 2012 (determined by treating credits as allowed on a first-in, first-out
				basis).
									(iii)Aggregation
				ruleAll corporations which are treated as a single employer
				under section 52(a) shall be treated—
									(I)as 1 taxpayer for
				purposes of this paragraph, and
									(II)as having elected
				the application of this paragraph if any such corporation so elects.
									(C)Eligible
				qualified propertyFor purposes of this paragraph, the term
				eligible qualified property means qualified property under
				paragraph (2), except that in applying paragraph (2) for purposes of this
				paragraph—
								(i)March 31,
				2008 shall be substituted for December 31, 2007 each
				place it appears in subparagraph (A) and clauses (i) and (ii) of subparagraph
				(E) thereof,
								(ii)April 1,
				2008 shall be substituted for January 1, 2008 in
				subparagraph (A)(iii)(I) thereof, and
								(iii)only adjusted
				basis attributable to manufacture, construction, or production—
									(I)after March 31,
				2008, and before January 1, 2010, and
									(II)after December
				31, 2010, and before January 1, 2013, shall be taken into account under
				subparagraph (B)(ii) thereof.
									(D)Credit
				refundableFor purposes of section 6401(b), the aggregate
				increase in the credits allowable under part IV of subchapter A for any taxable
				year resulting from the application of this paragraph shall be treated as
				allowed under subpart C of such part (and not any other subpart).
							(E)Other
				rules
								(i)ElectionAny
				election under this paragraph may be revoked only with the consent of the
				Secretary.
								(ii)Partnerships
				with electing partnersIn the case of a corporation making an
				election under subparagraph (A) and which is a partner in a partnership, for
				purposes of determining such corporation’s distributive share of partnership
				items under section 702—
									(I)paragraph (1)
				shall not apply to any eligible qualified property, and
									(II)the applicable
				depreciation method used under this section with respect to such property shall
				be the straight line method.
									(iii)Certain
				partnershipsIn the case of a
				partnership in which more than 50 percent of the capital and profits interests
				are owned (directly or indirectly) at all times during the taxable year by one
				corporation (or by corporations treated as 1 taxpayer under subparagraph
				(B)(iii)), for purposes of subparagraph (B), each partner shall take into
				account its distributive share of the amounts determined by the partnership
				under subclauses (I) and (II) of clause (i) of such subparagraph for the
				taxable year of the partnership ending with or within the taxable year of the
				partner. The preceding sentence shall apply only to amounts determined with
				respect to property placed in service after December 31, 2011.
								(iv)Special rule
				for passenger aircraftIn the case of any passenger aircraft, the
				written binding contract limitation under paragraph (2)(A)(iii)(I) shall not
				apply for purposes of subparagraphs (B)(i)(I) and
				(C).
								.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years ending after December 31, 2011.
				(3)Transitional
			 ruleIn the case of a taxable year beginning before January 1,
			 2012, and ending after December 31, 2011, the bonus depreciation amount
			 determined under paragraph (4) of section 168(k) of the Internal Revenue Code
			 of 1986 for such year shall be the sum of—
					(A)such amount
			 determined under such paragraph as in effect on the date before the date of
			 enactment of this Act—
						(i)taking into
			 account only property placed in service before January 1, 2012, and
						(ii)multiplying the
			 limitation under subparagraph (C)(ii) of such paragraph (as so in effect) by a
			 fraction the numerator of which is the number of days in the taxable year
			 before January 1, 2012, and the denominator of which is the number of days in
			 the taxable year, and
						(B)such amount
			 determined under such paragraph as amended by this Act—
						(i)taking into
			 account only property placed in service after December 31, 2011, and
						(ii)multiplying the
			 limitation under subparagraph (B)(ii) of such paragraph (as so in effect) by a
			 fraction the numerator of which is the number of days in the taxable year after
			 December 31, 2011, and the denominator of which is the number of days in the
			 taxable year.
						
	
		March 27, 2012
		Read the second time and placed on the
		  calendar
	
